COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-05-382-CR
 
 
BILLY DALE WALKER                                                           APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Billy Dale Walker
appeals from his conviction for burglary of a motor vehicle.  According to the trial court=s judgment, Appellant was convicted pursuant to a plea-bargain, and
his punishment was assessed in accordance with the plea-bargain at fourteen
months= confinement.




The trial court=s certification states that this is a plea-bargain case and that
Appellant has no right to appeal. 
Accordingly, we informed Appellant=s appointed counsel by letter on October 11, 2005 that this court
would dismiss the appeal unless Appellant or any party showed grounds for
continuing it.  We received a response
from Appellant=s appointed
counsel, but the response does not show grounds for continuing the appeal in
light of the trial court=s
certification.  Therefore, we dismiss
this appeal.[2]
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 17, 2005   




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(d), 43.2(f).